Citation Nr: 1343371	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-24 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and C.O.


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1970 to October 1971.  He died in November 2008.  The appellant is his surviving spouse.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The RO in Denver, Colorado certified these claims to the Board for appellate review.

The appellant and C.O. testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in May 2013.  During this hearing, the Veteran's representative raised a claim for revision of a January 2003 rating decision on the basis of clear and unmistakable error (CUE).  Transcript at page 4-5.  The Board refers this raised claim to the RO for appropriate action.

The Board addresses the claims of entitlement to DIC benefits and entitlement to accrued benefits in the REMAND section of the decision, below, and REMANDS these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

On May 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting withdrawal of her appeal on the claim of entitlement to death pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for death pension benefits are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2013).

On May 2, 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant requesting withdrawal of her appeal on the claim of entitlement to death pension benefits.  The Board accepts this notice as a withdrawal of the claim.  With regard to this claim, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review it and it must be dismissed. 


ORDER

The appeal on the claim of entitlement to death pension benefits is dismissed.


REMAND

The Board sincerely regrets the delay associated with this action.  However, remanding the claims of entitlement to DIC and accrued benefits for further development is necessary for the Board to adjudicate these claims.  

The appellant essentially argues that the Veteran did not die as a result of injuries that were incurred during a post-service all-terrain vehicle (ATV) accident.  Rather, she maintains that he suffered a heart attack while riding his ATV and that it was the heart attack that killed him.   She recalls that he had not been well the days leading to his death.  She provided a statement from a cornoner that it was possible that the Veteran had heart attack or stroke.  It is also noteworthy that the cornoner listed posttraumatic stress disorder (PTSD) as a factor leading to the Veteran's death.  No rationale was provided with opinion.  Moreover, the statements from the coroner conflict with the Veteran's original certificate of death, which lists the cause of death as multiple internal injuries due to an ATV accident.  The certificate also notes that the death occurred instantly.  

The Veteran was service connect for PTSD.  He also had active service in the Republic of Vietnam.  The appellant, through her representative, thereby argues that a heart attack due to ischemic heart disease would be service related.  

In light of the foregoing, an opinion is needed to address the medical questions that have been raised.  Any police report related to the accident should also be obtained.

With respect to the issue of accrued benefits, the Board notes that there was a claim pending at the time of the Veteran's death - entitlement to a reinstatement of VA compensation benefits for the period extending from March 13, 2005 to December 19, 2005.  Specifically, the Veteran was in receipt of VA compensation benefits when VA learned that he had status as a resolved fugitive felon based on an arrest warrant from the Costilla County Sheriff's Department.  Based on this information, VA terminated his benefits, effective from March 13, 2005 to December 19, 2005, resulting in an overpayment of benefits.  The Veteran initiated an appeal of the overpayment, asserting, in part, that there was no probable cause for issuance of the warrant (a fact to which a court allegedly agreed), but died prior to the RO issuing a statement of the case in response.  The circumstances surrounding the warrant, including whether it was cleared for any part of the period at issue, are unclear as neither the warrant on which the fugitive felon status is based, nor any other pertinent information from the sheriff's department is of record.  

Lastly, VA has not provided the appellant adequate notice on her claim for DIC benefits.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (DIC claims require notice stating the conditions, if any, for which a veteran was service connected at the time of his or her death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected).  

Accordingly, these claims are REMANDED for the following development and consideration:

1.  Provide the appellant Hupp-compliant notice on her claim for DIC benefits.

2.  Transfer this claims file to a VA examiner for an opinion as to the cause of the Veteran's death.  Ask the examiner to review all documents of record, particularly the appellant's written assertions and hearing testimony (the latter on Virtual VA), the Veteran's death certificate, the May 2009 written statement of the county coroner, and private medical evidence dated prior to the Veteran's death, and offer an opinion with rationale as to the likelihood (50 percent or greater) that a service-connected disability, including PTSD, caused or contributed to his death.  In offering such an opinion, discuss whether, at the time of his death, the Veteran had any type of heart disease, which caused or contributed to his death.  

3.  Obtain documentation from Costilla County Sheriff's Department indicating whether the arrest warrant at issue in this case was cleared or resolved at any time during the period extending from March 13, 2005 to December 19, 2005.  

4.  After the above development is completed, readjudicate the claims.  In considering the appellant's entitlement to a reinstatement of VA compensation benefits for the period extending from March 13, 2005 to December 19, 2005, for accrued benefits purposes, determine whether the overpayment that resulted from the March 13, 2005 termination of the Veteran's compensation benefits was properly created and, if not, whether a waiver of recovery of that overpayment is appropriate.  If any benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


